



EXHIBIT 10.36.3.1



OMNIBUS AMENDMENT AND CONSENT
(MEZZ 3)
THIS OMNIBUS AMENDMENT AND CONSENT (this “Agreement”) is entered into as of this
17th day of December, 2012, by and among (i) LVS I SPE II LLC (together with its
successors and assigns, “Lender”), (ii) HH MEZZ BORROWER A-3 LLC, HH MEZZ
BORROWER C-3 LLC, HH MEZZ BORROWER D-3 LLC, HH MEZZ BORROWER F-3 LLC, and HH
MEZZ BORROWER G-3 LLC, each a Delaware limited liability company (individually
and collectively as the context may require, “Borrower”), and (iii) Ashford
Hospitality Limited Partnership, a Delaware limited partnership (“Ashford
Guarantor”) and PRISA III REIT Operating LP, a Delaware limited partnership
(“Prudential Guarantor”; Ashford Guarantor and Prudential Guarantor,
individually and/or together, as the context may require, “Guarantor”).
RECITALS
A.Pursuant to that certain Amended and Restated Mezzanine 2 Loan Agreement,
dated as of March 10, 2011 (the “Closing Date”), by and between (i) Borrower and
(ii) BRE/HH Acquisitions L.L.C. (“Prior Blackstone Lender”) and Barclays Capital
Real Estate Finance Inc. (“Prior Barclays Lender”, together with Prior
Blackstone Lender, “Prior Lender”) (the “Loan Agreement”), Prior Lender amended
and restated a loan to Borrower in the then outstanding principal amount of
$118,109,889.00 (the “Loan”), as evidenced by (i) that certain Second Amended
and Restated Promissory Note A-1, dated as of the Closing Date, by Borrower in
favor of Prior Blackstone Lender in the original principal amount of
$94,487,911.20 (“Note A-1”) and (ii) that certain Amended and Restated
Promissory Note A-2, dated as of the Closing Date, by Borrower in favor of Prior
Barclays Lender in the original principal amount of $23,621,977.80 and (“Note
A-2”, together with Note A-1, the “Note”).
B.Lender is the current holder of Note A-1 the outstanding principal balance of
which, prior to application of any prepayments contemplated by this Agreement,
is $94,138,905.49.
C.Lender is the current holder of Note A-2 the outstanding principal balance of
which, prior to application of any prepayments contemplated by this Agreement,
is $23,534,726.37.
D.In connection with the Loan, Guarantor executed a Mezzanine 3 Guaranty and
Indemnity Agreement, dated as of the Closing Date (the “Guaranty”).
E.Simultaneously with the initial funding of the Loan, Wachovia
(predecessor-in-interest to Wells Fargo), in its capacity as mortgage lender,
and Barclays Capital Real Estate Inc., a Delaware corporation (“Barclays
Mortgage Lender”; Barclays Mortgage Lender and Wachovia, collectively, “Original
Wells Fargo Mortgage Loan Lender”) made a loan in the original principal amount
of $700,000,000 (the “Original Wells Fargo Mortgage Loan”) to the entities set
forth on




--------------------------------------------------------------------------------



Schedule I to the Existing Wells Fargo Mortgage Loan Agreement (as hereinafter
defined), as borrowers (collectively, “Wells Fargo Borrower”) and the entities
set forth on Schedule II attached to the Existing Wells Fargo Mortgage Loan
Agreement (as hereinafter defined) (collectively, “ Wells Fargo Operating
Lessee”; together with Wells Fargo Borrower, collectively, “Wells Fargo Mortgage
Loan Borrower”) pursuant to that certain Mortgage Loan Agreement, dated as of
July 17, 2007 (as amended, restated, supplemented or otherwise replaced prior to
the date hereof, the “Existing Wells Fargo Mortgage Loan Agreement”) among
Original Wells Fargo Mortgage Loan Lender, Wells Fargo Mortgage Loan Borrower,
HH Gaithersburg, LLC, a Delaware limited liability company, HH Baltimore LLC, a
Delaware limited liability company, and HH Annapolis LLC, a Delaware limited
liability company (collectively, “Maryland Owner”). The Original Wells Fargo
Mortgage Loan is evidenced by (i) the Second Amended and Restated Promissory
Note A-1 in the original principal amount of $560,000,000 dated December 28,
2007 and effective July 17, 2007 made by Wells Fargo Mortgage Loan Borrower to
the order of Wachovia and (ii) Promissory Note A-2 in the original principal
amount of $140,000,000 dated December 28, 2007 and effective July 17, 2007 made
by Wells Fargo Mortgage Loan Borrower to the order of Barclays Mortgage Lender
((i) and (ii) collectively, the “Existing Wells Fargo Mortgage Note”) and is
secured by, among other things, each of the Mortgages (as defined in the
Existing Wells Fargo Mortgage Loan Agreement) (the “Original Mortgages”) made by
the applicable Wells Fargo Mortgage Loan Borrower, Operating Lessee or Maryland
Owner, as the case may be, in favor of Original Wells Fargo Mortgage Loan
Lender, pursuant to which the applicable Wells Fargo Mortgage Loan Borrower,
Operating Lessee and/or Maryland Owner has granted to Original Wells Fargo
Mortgage Loan Lender a first-priority mortgage on, among other things, the real
property and other collateral as more fully described in each such Original
Mortgage (individually and/or collectively as the context may require, the
“Wells Fargo Mortgage Loan Property”).
F.Connecticut General Life Insurance Company, a Connecticut corporation, having
its principal place of business c/o CIGNA Realty Investors, 280 Trumbull Street,
Hartford, Connecticut 06103 (“CIGNA”), as mortgage lender, made a loan in the
original principal amount of Fifty-Two Million and No/100 Dollars
($52,000,000.00) (as such loan may have been or may be increased or decreased
from time to time, the “HH Nashville Mortgage Loan”) to HH Nashville LLC, a
Delaware limited liability company (“HH Nashville”) pursuant to that certain
Leasehold Deed of Trust and Security Agreement, dated as of March 13, 2006, and
granted by HH Nashville and HHC TRS Nashville LLC, a Delaware limited liability
company (“Nashville Operating Lessee”), in favor of CIGNA, as beneficiary
(“Nashville DOT”) and that certain Assignment of Rents and Leases dated as of
March 13, 2006, granted by Nashville Operating Lessee and HH Nashville in favor
of CIGNA (“Nashville ALR”; Nashville ALR and Nashville DOT, as each may have
been or may be amended, restated, replaced, supplemented or otherwise modified
from time to time, collectively, the “CIGNA Nashville Security Instrument”),
which HH Nashville Mortgage Loan is evidenced by that certain Promissory Note,
dated as of March 13, 2006, made by HH Nashville to CIGNA, as the same may have
been or may be amended, restated, replaced, supplemented or otherwise modified
from time to time. Pursuant to the CIGNA Nashville Security Instrument, HH
Nashville has granted to CIGNA a first-priority mortgage on, among other things,
HH Nashville’s leasehold interest in certain real property and other collateral
as more fully described in the CIGNA Nashville Security Instrument (the “CIGNA
Nashville Property”).

2
17792483.3.BUSINESS

--------------------------------------------------------------------------------



G.CIGNA, as mortgage lender, made a loan in the original principal amount of
Thirty-Five Million and No/100 Dollars ($35,000,000.00) (as such loan may have
been or may be increased or decreased from time to time, the “HH Princeton
Mortgage Loan”, and together with the HH Nashville Mortgage Loan and the CIGNA
Boston Mortgage Loan, individually and/or collectively as the context may
require, the “CIGNA Mortgage Loan”; the CIGNA Mortgage Loan together with the
Wells Fargo Mortgage Loan, individually and/or collectively as the context may
require, the “Mortgage Loan”) to HH Princeton LLC, a Delaware limited liability
company (“HH Princeton”; HH Princeton together with HH Nashville and HH Boston,
individually and/or collectively as the context may require, “CIGNA Mortgage
Borrower”) pursuant to that certain Leasehold Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing, dated as of January 6, 2006,
and granted by HH Princeton and HHC TRS Princeton LLC (“Princeton Operating
Lessee”, Princeton Operating Lessee, together with Nashville Operating Lessee
and Boston Operating Lessee, individually and/or collectively as the context may
require, the “CIGNA Operating Lessee”; CIGNA Operating Lessee together with
Wells Fargo Operating Lessee, individually and and/or collectively as the
context may require, “Operating Lessee”; CIGNA Operating Lessee together with
CIGNA Mortgage Borrower, together, “CIGNA Mortgage Loan Borrower”) in favor of
CIGNA (“Princeton Mortgage”), and that certain Assignment of Rents and Leases
dated as of January 6, 2006, made by HH Princeton and Princeton Operating Lessee
in favor of CIGNA (“Princeton ALR”; Princeton ALR and Princeton Mortgage, as
each may have been or may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “CIGNA Princeton Security
Instrument”), which HH Princeton Mortgage Loan is evidenced by that certain
Promissory Note, dated as of January 6, 2006, made by HH Princeton to CIGNA, as
the same may have been or may be amended, restated, replaced, supplemented or
otherwise modified from time to time. Pursuant to the CIGNA Princeton Security
Instrument, HH Princeton has granted to CIGNA a first-priority mortgage on,
among other things, HH Princeton’s leasehold interest in that certain real
property and other collateral as more fully described in such CIGNA Princeton
Security Instrument (the “CIGNA Princeton Property”).
H.CIGNA, as mortgage lender, made a loan in the original principal amount of
Sixty-Nine Million and No/100 Dollars ($69,000,000.00) (as such loan may have
been or may be increased, decreased, refinanced or replaced from time to time,
the “HH Boston Mortgage Loan”), to HH Boston Back Bay LLC, a Delaware limited
liability company (“HH Boston Borrower”), pursuant to that certain Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of December 6, 2005, and granted by HH Boston and HHC TRS OP LLC (“HH Boston
Operating Lessee”) in favor of CIGNA, as beneficiary (“HH Boston DOT”), and that
certain Assignment of Rents and Leases dated as of December 6, 2005, granted by
HH Boston Operating Lessee and HH Boston in favor of CIGNA (“HH Boston ALR”;
Boston ALR and HH Boston DOT, as each may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time, collectively,
the “HH Boston Security Instrument”), which HH Boston Mortgage Loan is evidenced
by that certain Promissory Note, dated as of December 6, 2005, made by HH Boston
Borrower to CIGNA, as the same may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time. Pursuant to the
HH Boston Security Instrument, HH Boston Borrower granted to CIGNA a
first-priority mortgage on, among other things, the real property and other
collateral as more fully described in such HH Boston Security Instrument (the
“Boston Property”).

3
17792483.3.BUSINESS

--------------------------------------------------------------------------------



I.On the date hereof, the Boston Property is being transferred to PIM Boston
Back Bay LLC (“PIM Boston Borrower”), the leasehold interest in the Boston
Operating Lease is being transferred to PIM TRS Boston Back Bay LLC (“PIM Boston
Operating Lessee”), and the HH Boston Mortgage Loan is being refinanced with the
proceeds of a mortgage loan from Morgan Stanley Mortgage Capital Holdings LLC
(together with its successors and assigns, “MS Boston Lender”) to PIM Boston
Borrower, as borrower, and PIM Boston Operating Lessee, as operating lessee (the
“MS Boston Loan”). Such transfer and refinancing are sometimes referred to
herein as the “Transaction”.
J.The Note, the Loan Agreement, and all other documents executed by Borrower
and/or others in connection with the Loan in effect immediately prior to the
date hereof are hereafter collectively referred to as the “Original Loan
Documents”. The Original Loan Documents, as amended by this Agreement, this
Agreement, and all other documents executed in connection with this Agreement
are hereafter collectively referred to as the “Loan Documents”.
K.All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Consent to the Transaction. Subject to each of the terms and conditions
set forth herein, Lender hereby consents to the Transaction. Furthermore, the
parties hereto agree that Lender’s consent to the Transaction is a one-time
consent restricted to the Transaction, and such consent shall not otherwise
constitute a consent, waiver or modification of any right, remedy or power of
Lender under any of the Loan Documents or otherwise. The refinancing of the HH
Boston Mortgage Loan with the MS Boston Loan shall be considered a Permitted
CIGNA Mortgage Loan Refinancing for all purposes under the Loan Documents.
2.    Representations and Warranties.
(a)    Borrower Organizational Documents. Borrower represents and warrants to
Lender that the certificates of formation, articles of organization, limited
liability company operating agreement, limited partnership agreement and the
other organizational documents, as applicable, of Mortgage Borrower, Mezzanine 1
Borrower, Mezzanine 2 Borrower and Borrower (and if any individual Mortgage
Borrower is a limited partnership, of its general partner) delivered to Lender
in connection with the Restructuring (as defined in the Loan Agreement) have not
been amended, modified or revoked since the Closing Date, other than any such
amendment or modification that was effectuated in accordance with the Loan
Documents and is attached as an exhibit to any officer’s or member’s certificate
delivered to Lender in connection with this Agreement.
(b)    Execution, Delivery, Authority, No Violations. Each of Borrower and
Guarantor represents and warrants to Lender that: (i) it is duly formed, validly
existing and in good standing as a limited liability company, limited
partnership, or corporation, as applicable,

4
17792483.3.BUSINESS

--------------------------------------------------------------------------------



under the laws of the state of its formation, with full power and authority to
own its assets and conduct its business, and is duly qualified in all
jurisdictions in which the ownership or leasing of its property or the conduct
of its business requires such qualification; (ii) this Agreement and the other
documents executed in connection with the Transaction by such entity have been
duly executed and delivered and constitute the legal, valid and binding
obligations of such entity, enforceable against such entity in accordance with
their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of the rules of equity; and (iii) the execution
and delivery of this Agreement and the other documents executed in connection
herewith by such entity, and the performance of its respective obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereunder, (A) have been duly authorized by all requisite organizational action
on the part of such entity and will not violate any provision of any applicable
legal requirements, decree, order, injunction or demand of any court or other
governmental authority applicable to such entity, or any organizational document
of such entity and (B) do not require any consent, approval, authorization or
order of any court, governmental authority or any other Person, other than for
those which have already been obtained by such entity prior to the date hereof.
(c)    Property Agreements. Borrower represents and warrants to Lender that: (i)
except as has been obtained on or prior to the date hereof, no consent, approval
or authorization to the Transaction or the execution and delivery of this
Agreement and the other documents executed in connection herewith by such
entity, and the performance of its respective obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereunder is
required pursuant to any Property Agreement (as defined below) and (ii) neither
the Transaction nor the execution and delivery of this Agreement and the other
documents executed in connection herewith, and the performance of its respective
obligations (and the obligations of its respective Affiliates) hereunder and
thereunder, and the consummation of the transactions contemplated hereunder and
thereunder does, nor will, (A) result in a default under any material Property
Agreement, (B) adversely affect the use, possession, ownership or operation of
the Property under or with respect to any material Property Agreement, (C)
affect any right, privilege, benefit, liability or obligation of Mortgage
Borrower under or with respect to any material Property Agreement, and (D)
deprive Lender of any direct or indirect benefits of, or rights under, any
material Property Agreement. For the purposes of this Section 2(c), “Property
Agreement” shall mean each document or agreement to which Mortgage Borrower is a
party or to which the Property is subject, including, without limitation, any
ground lease, Lease, operating agreement, management agreement, franchise
agreement, or any document or agreement of record, affecting or relating to the
Property, including, without limitation, any covenant, condition, easement,
encumbrances, lien or other restriction, in each case as amended, supplemented
or otherwise modified as of the date hereof.
(d)    No Defaults. Borrower represents and warrants to Lender that (i) to the
best of its knowledge, no default, or event which with the giving of notice or
the passage of time, or both, would constitute an Event of Default has occurred
and remains uncured under any of the Loan Documents and (ii) no Event of Default
has occurred and remains uncured under any of the Loan Documents.

5
17792483.3.BUSINESS

--------------------------------------------------------------------------------



(e)    Organizational Chart. Borrower represents and warrants to Lender that the
organizational chart attached hereto as Schedule 1 relating to Borrower,
Guarantor and the other named persons and/or entities therein is true, correct
and complete immediately after the consummation of the Transaction.
(f)    Transaction Documents. Borrower represents and warrants to Lender that
(a) Schedule 2 attached hereto contains a true and complete list of all
documents evidencing and/or securing the MS Boston Loan, and all amendments or
modifications thereto, (b) Schedule 2 and Schedule 3 attached hereto contain a
true and complete list of all documents evidencing the Transaction
(collectively, the “Transaction Documents”), and (c) true, correct and complete
copies of the Transaction Documents have been delivered to Lender on or prior to
the date hereof.
(g)    Wells Fargo Loan. Borrower represents and warrants to Lender that for
purposes of Section 11.1(x) of the Wells Fargo Mortgage Loan Agreement, the Pro
Forma DSCR (as defined in the Wells Fargo Mortgage Loan Agreement) immediately
following (and taking into account) the Transaction is equal to or greater than
the Pro Forma DSCR (as defined in the Wells Fargo Mortgage Loan Agreement)
immediately prior to the Transaction.
(h)    Additional Paydown Requirement. Borrower represents that, as of the date
hereof, $1,479,978.08 has been applied against the Additional Paydown
Requirement and $48,520,032.93 remains.
(i)    Reserve Balances. Borrower represents that as of December 17, 2012 (i)
the balance of the CIGNA Property Capital Replacement Reserve Account (as
defined in the Mezzanine 1 Loan Agreement) is $12,452,112.64, (ii) the balance
of the CIGNA Property FF&E Replacement Reserve Account (as defined in the
Mezzanine 1 Loan Agreement) is $0.00, (iii) the balance of the CIGNA Property
Ground Rent Reserve Account (as defined in the Mezzanine 1 Loan Agreement) is
$0.00, (iv) the balance of the CIGNA Property Tax and Insurance Reserve Account
(as defined in the Mezzanine 1 Loan Agreement) is $0.00, (v) the balance of the
Mezzanine Debt Yield Reserve Account is $0.00, and (vi) the balance of the CIGNA
Property Operating Expense Reserve Account (as defined in the Mezzanine 1 Loan
Agreement) is $0.00. Borrower represents that as of December 10, 2012 the
balance of the Borrower Residual Account is $4,580,614.00.
3.    Prepayment of the Loan. On the date hereof and in connection with the
refinancing of the HH Boston Mortgage Loan, Borrower will cause PIM Boston
Borrower to make a distribution of $9,406,650.16 to Borrower which Borrower will
deliver to Lender for application to the outstanding principal balance of the
Loan (the “Prepayment”). After application of the Prepayment, (i) the
outstanding principal balance of Note A-1 will be $86,613,585.36 and (ii) the
outstanding principal balance of Note A-2 will be $21,653,396.34. On the date
hereof, Borrower will pay to Lender $94,066.50 as payment of the Prepayment
Premium due in connection with the Prepayment. The Prepayment shall not be
applied against the Additional Paydown Requirement.
4.    Transfer Tax. Without limiting anything set forth in the Loan Documents,
to the extent any transfer tax is now or hereafter due and payable in connection
with the Transaction, Borrower and Guarantor shall timely cause such tax to be
paid.

6
17792483.3.BUSINESS

--------------------------------------------------------------------------------



5.    Nashville and Princeton Refinancing. After the date hereof, Borrower
intends to cause the Nashville Property to be transferred to PIM Nashville LLC
(“PIM Nashville Borrower”), the leasehold interest in the Nashville Operating
Lease to be transferred to PIM TRS Nashville LLC (“PIM Nashville Operating
Lessee”), and the HH Nashville Mortgage Loan and the HH Princeton Mortgage Loan
to be refinanced with the proceeds of a mortgage loan from Morgan Stanley
Mortgage Capital Holdings LLC to PIM Nashville Borrower and HH Princeton
Borrower, as borrower, and PIM Boston Operating Lessee and HH Princeton
Operating Lessee, as operating lessee (the “MS NP Loan”). Pursuant to Section 6
of this Agreement, the parties are entering into certain amendments to the Loan
Documents, which in certain cases, provide for certain provisions to be
operative only after the consummation of the MS NP Loan (i.e. the MS NP
Refinance Date). Borrower and Guarantor acknowledge and agree that such
provisions shall in no event be deemed a waiver by Lender of any right to
consent to the terms of the MS NP Loan or any transactions related thereto, all
of which rights are hereby expressly reserved by Lender. In the event that the
HH Nashville Mortgage Loan and the HH Princeton Mortgage Loan are not refinanced
by the MS NP Loan as confirmed in writing by Borrower, Guarantor and Lender,
such provisions shall be of no force or effect.
6.    Amendments to Loan Documents. Borrower, Guarantor and Lender agree (or to
the extent they are not a party thereto, acknowledge) that the Loan Documents
are hereby amended as of the date hereof as follows:
(a)    The Loan Agreement is hereby amended to add the following terms to
Section 1.1 of the Loan Agreement:
“HH Nashville” has the meaning set forth in the Recitals.
“HH Princeton” has the meaning set forth in the Recitals.
“Lender” means, LVS I SPE II LLC, together with its successors and assigns.
“Mortgage Loan Agreement” means (i) with respect to the Wells Fargo Mortgage
Loan, the Wells Fargo Mortgage Loan Agreement, (ii) with respect to the MS
Boston Mortgage Loan, the MS Boston Mortgage Loan Agreement, and (iii) with
respect to the MS NP Loan, from and after the MS NP Refinance Date, the MS NP
Mortgage Loan Agreement.
“MS Boston Lender” means Morgan Stanley Mortgage Capital Holdings LLC, as the
lender under the MS Boston Mortgage Loan, together with its successors and
assigns.
“MS Boston Mortgage Loan” means that certain mortgage loan in the original
principal amount of $103,000,000.00 from Boston Mortgage Lender to PIM Boston
Borrower and evidenced by the MS Boston Mortgage Loan Agreement as such loan may
be increased, decreased, or replaced from time to time.
“MS Boston Mortgage Loan Agreement” means that certain Loan Agreement dated as
of the MS Boston Refinance Date between PIM Boston Borrower, PIM Boston
Operating

7
17792483.3.BUSINESS

--------------------------------------------------------------------------------



Lessee, and MS Boston Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“MS Boston Refinance Date” means December 17, 2012.
“MS Boston Security Instrument” means that certain Mortgage, Assignment of
Leases and Rents, Security Agreement, dated as of the MS Boston Refinance Date,
by PIM Boston Borrower to MS Boston Lender.
“MS Nashville Security Instrument” means, from and after the MS NP Refinance
Date, that certain Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing for Commercial Purposes, dated as of the
MS NP Refinance Date given by PIM Nashville Borrower to a trustee for the
benefit of MS NP Lender.
“MS NP Lender” means Morgan Stanley Mortgage Capital Holdings LLC together with
its successors and assigns.
“MS NP Loan” means, if the MS NP Refinance Date occurs, that certain mortgage
loan from MS NP Lender to PIM Nashville Borrower and HH Princeton Borrower as
borrower and PIM Boston Operating Lessee and HH Princeton Operating Lessee and
secured by the CIGNA Nashville Property and the CIGNA Princeton Property.
“MS NP Refinance Date” means the closing date for the refinancing of the CIGNA
Princeton Mortgage Loan and the CIGNA Nashville Mortgage Loan with a portion of
the proceeds of the MS NP Loan, which shall only be deemed to have occurred for
purposes of this definition if confirmed in writing by Borrower, Guarantor, and
Lender.
“MS Princeton Security Instrument” means, from and after the MS NP Refinance
Date, that certain Leasehold Mortgage, Assignment of Leases and Rents and
Security Agreement dated as of the MS NP Refinance Date given by HH Princeton
for the benefit of MS NP Lender.
“Omnibus Amendment and Consent” means that certain Omnibus Amendment and Consent
(Mezz 3) by and among Lender, Borrower and Guarantor dated as of the MS Boston
Refinance Date.
“PIM Boston Borrower” means PIM Boston Back Bay LLC, a Delaware limited
liability company.
“PIM Boston Operating Lessee” means PIM TRS Boston Back Bay LLC, a Delaware
limited liability company.
“PIM Nashville Borrower” means PIM Nashville LLC, a Delaware limited liability
company.
“PIM Nashville Operating Lessee” means PIM TRS Nashville LLC, a Delaware limited
liability company.

8
17792483.3.BUSINESS

--------------------------------------------------------------------------------



(b)    The Loan Agreement is hereby amended to delete the following terms from
Section 1.1 of the Loan Agreement in their entirety and replace them with the
corresponding terms listed below:
“CIGNA Boston Mortgage Loan” means the MS Boston Mortgage Loan.
“CIGNA Boston Property” has the meaning set forth in the Recitals, which for the
avoidance of doubt is the real property and other collateral as more fully
described in the MS Boston Security Instrument.
“CIGNA Mortgage” means, individually or collectively, as the context may
require, each mortgage, deed of trust or similar instrument that secures any
portion of the CIGNA Mortgage Debt and encumbers any CIGNA Mortgage Loan
Property, including the MS Boston Security Instrument, the CIGNA Nashville
Security Instrument (prior to the MS NP Refinance Date), the CIGNA Princeton
Security Instrument (prior to the MS NP Refinance Date), and the MS Nashville
Security Instrument (from and after the MS NP Refinance Date), the MS Princeton
Security Instrument (from and after the MS NP Refinance Date), in each case as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“CIGNA Mortgage Borrower” means, individually or collectively, as the context
may require, (i) PIM Boston Borrower, (ii) HH Princeton, and (iii) (a) prior to
the MS NP Refinance Date, HH Nashville and (b) from and after the MS NP
Refinance Date, PIM Nashville Borrower.
“CIGNA Mortgage Lender” means (i) with respect to the MS Boston Mortgage Loan,
MS Boston Lender and (ii) (a) prior to the MS NP Refinance Date, (I) with
respect to the CIGNA Princeton Mortgage Loan, CIGNA in its capacity as mortgage
lender under the CIGNA Princeton Mortgage Loan, together with its successors and
assigns and (II) with respect to the CIGNA Nashville Mortgage Loan, CIGNA in its
capacity as mortgage lender under the CIGNA Nashville Mortgage Loan, together
with its successors and assigns and (b) from and after the MS NP Refinance Date,
with respect to the CIGNA Princeton Mortgage Loan and the CIGNA Nashville
Mortgage Loan, MS NP Lender.
“CIGNA Mortgage Loan” means (i) the MS Boston Mortgage Loan and (ii) (a) prior
to the MS NP Refinance Date, the CIGNA Princeton Mortgage Loan and the CIGNA
Nashville Mortgage Loan and (b) from and after the MS NP Refinance Date, the MS
NP Loan.
“CIGNA Mortgage Loan Borrower” means (i) CIGNA Mortgage Borrower and (ii) CIGNA
Operating Lessee.
“CIGNA Mortgage Loan Documents” means (i) with respect to the MS Boston Mortgage
Loan, the documents listed on Schedule 2 to the Omnibus Amendment and Consent
and (ii) with respect to the CIGNA Princeton Mortgage Loan and the CIGNA
Nashville Mortgage Loan, (a) prior to the MS NP Refinance Date, the meaning set
forth in

9
17792483.3.BUSINESS

--------------------------------------------------------------------------------



Section 4.53 and (b) from and after the MS NP Refinance Date, the documents
identified as the loan documents evidencing and securing the MS NP Loan as such
list of documents is agreed to in writing by Borrower and Lender in connection
with the closing of the MS NP Loan, in each case as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“CIGNA Mortgage Loan Property Owner” means, individually and/or collectively as
the context may require, (i) PIM Boston Borrower, (ii) HH Princeton, and (iii)
(a) prior to the MS NP Refinance Date, HH Nashville and (b) from and after the
MS NP Refinance Date, PIM Nashville Borrower.
“CIGNA Nashville Mortgage Loan” means (i) prior to the MS NP Refinance Date, the
meaning set forth in the Recitals and (ii) from and after the MS NP Refinance
Date, the MS NP Loan.
“CIGNA Nashville Property” has the meaning set forth in the Recitals, which for
the avoidance of doubt, from and after the MS NP Refinance Date, is the real
property and other collateral as more fully described in the MS Nashville
Security Instrument.
“CIGNA Operating Lessee” means, individually or collectively, as the context may
require, (i) PIM Boston Operating Lessee, (ii) HHC TRS Princeton LLC, and (iii)
(a) prior to the MS NP Refinance Date, HHC TRS Nashville LLC and (b) from and
after the MS NP Refinance Date, PIM Nashville Operating Lessee.
“CIGNA Princeton Mortgage Loan” means (i) prior to the MS NP Refinance Date, the
meaning set forth in the Recitals and (ii) from and after the MS NP Refinance
Date, the MS NP Loan.
“CIGNA Princeton Property” has the meaning set forth in the Recitals, which for
the avoidance of doubt, from and after the MS NP Refinance Date, is the real
property and other collateral as more fully described in the MS Princeton
Security Instrument.
“Co-Lender” means, each LVS I SPE II LLC, together with its successors and
assigns.
“Individual Property Owner” means, (i) with respect to each Wells Fargo Mortgage
Loan Property, the Wells Fargo Mortgage Loan Property Owner identified on
Schedule I(b) hereto as having title to such Wells Fargo Mortgage Loan Property,
(ii) with respect to the CIGNA Boston Property, PIM Boston Borrower, (iii) with
respect to the CIGNA Princeton Property, HH Princeton, and (iv) with respect to
the CIGNA Nashville Property, (a) prior to the MS NP Refinance Date, HH
Nashville and (b) from and after the MS NP Refinance Date, PIM Nashville
Borrower.
“Intercreditor Agreement” means, individually or collectively as the context
requires, (i) that certain Amended and Restated Intercreditor Agreement dated as
of the date hereof among Lender, Wells Fargo Mortgage Loan Lender and the Other
Mezzanine Lenders, as the same may be amended, restated, supplemented or
replaced from time to time, (ii) that

10
17792483.3.BUSINESS

--------------------------------------------------------------------------------



certain Intercreditor Agreement dated as of the Boston Refinance Date among
Lender, MS Mortgage Loan Lender and the Other Mezzanine Lenders, as the same may
be amended, restated, supplemented or replaced from time to time, and/or (iii)
that certain Intercreditor Agreement dated as of the MS NP Refinance Date among
Lender, MS NP Lender and the Other Mezzanine Lenders, as the same may be
amended, restated, supplemented or replaced from time to time.
“Loan Documents” means, collectively, this Agreement, the Note, the Pledge
Agreement, the Guaranty, the Environmental Indemnity, the Subordination of
Management Agreements, Franchisor Comfort Letters, the Collateral Assignments of
Interest Rate Cap, the Contribution Amendment, the Deposit Account Control
Agreement, the Post-Closing Letter, the Release and Indemnity, the Omnibus
Amendment and Consent, and any and all other documents, agreements and
certificates executed and/or delivered in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Mezzanine 1 Lender” means, collectively, American Equity Investment Life
Insurance Company, Athene Annuity & Life Assurance Company, Newcastle CDO VIII
1, Limited, Newcastle CDO IX 1, Limited, and Principal Life Insurance Company,
together with each of their respective successors and assigns.
“Mezzanine 2 Lender” means Starwood Property Mortgage Sub-10-A, L.L.C, together
with its successors and assigns.
“Mezzanine 4 Lender” means GSR3LP, LLC, together with its successors and
assigns.
“Mortgage Loan Lender” means individually and/or collectively, as the context
may require, (i) with respect to the Wells Fargo Mortgage Loan, Wells Fargo
Mortgage Loan Lender, and (ii) with respect to each CIGNA Mortgage Loan, the
applicable CIGNA Mortgage Lender.
“Operating Leases” means, individually or collectively as the context may
require, those lease agreements more particularly described on Schedule VII
attached hereto together with the assignment of the Operating Lease for the
CIGNA Boston Property identified on Schedule 3 of the Omnibus Assignment and the
assignment of the Operating Lease for the CIGNA Nashville Property identified in
writing by Borrower and Lender in connection with the closing of the MS NP Loan.
“Stress Rate” means, as applicable, (i) the strike price under the Rate Cap plus
the LIBOR Margin; (ii) with respect to each Other Senior Mezzanine Loan, the
“Stress Rate” as defined in the applicable Other Senior Mezzanine Loan
Agreement, (iii) with respect to the Wells Fargo Mortgage Loan, the “Stress
Rate” as defined in the Wells Fargo Mortgage Loan Agreement, (iv) with respect
to any CIGNA Mortgage Loan with an interest rate that is based on LIBOR, the
applicable LIBOR strike price under any applicable interest rate cap obtained in
connection with such CIGNA Mortgage Loan, plus the applicable margin

11
17792483.3.BUSINESS

--------------------------------------------------------------------------------



over LIBOR set forth in the related CIGNA Mortgage Loan Documents, and (v) with
respect to any CIGNA Mortgage Loan with a fixed interest rate, then such fixed
rate of interest shall apply.
(a)    The Loan Agreement is hereby amended to delete Section 2.4(g) in its
entirety and replace it with the following.
“(g) Borrower acknowledges that the liability of Sponsor under the Guaranty, the
Wells Fargo Mortgage Loan Guaranty and under the Other Senior Mezzanine Loan
Guaranties with respect to a Bankruptcy Recourse Event shall not exceed
$200,000,000 in the aggregate. As a result of such limitation, Lender, Wells
Fargo Mortgage Loan Lender and any Other Senior Mezzanine Lenders may be
required to pay to one or more of the other lenders a portion of any amount
received from Sponsor on account of a Bankruptcy Recourse Event. Borrower
acknowledges that, in the event Lender recovers amounts from Sponsor under the
Guaranty in respect of a Bankruptcy Recourse Event and is thereafter required,
pursuant to the terms of the Guaranty or any Intercreditor Agreement, to deliver
all or a portion of such amount to Wells Fargo Mortgage Loan Lender or CIGNA
Mortgage Loan Lender or one or more of Other Senior Mezzanine Lenders, then (A)
the amount recovered by Lender shall be deemed to be reduced by such amounts
(the amount recovered by Lender as so reduced, the “Actual Recovery Amount”),
(B) the Actual Recovery Amount shall be applied in accordance with the terms of
the Loan Documents, (C) any amounts paid to Wells Fargo Mortgage Loan Lender
shall be applied in accordance with the Wells Fargo Mortgage Loan Documents, (D)
any amounts paid to any Other Senior Mezzanine Lender shall be applied in
accordance with the applicable Other Senior Mezzanine Loan Documents, and (E)
any amounts paid to CIGNA Mortgage Lender shall be applied in accordance with
the CIGNA Mortgage Loan Documents.”
(b)    The Loan Agreement is hereby amended to delete the phrase “Required Work
(as defined in the Mortgage Loan Agreement)” in Section 5.2 and Section 14.1 in
its entirety and replace it with the following: “Required Work (as defined in
the Wells Fargo Mortgage Loan Agreement)”.
(c)    The Loan Agreement is hereby amended to delete the word “Debt” in Section
5.26(b) in its entirety and replace it with the following: “Debt (as defined in
the Wells Fargo Mortgage Loan Agreement)”.
(d)    The Loan Agreement is hereby amended to delete the phrase “either in
Ground Lessor or in a Borrower” in Section 5.26(f) in its entirety and replace
it with the following: “either in Ground Lessor or in an Individual Property
Owner”.
(e)    The Loan Agreement is hereby amended to delete the phrase “(other than a
CIGNA Mortgage Loan Ground Lease)” in Section 5.26(k) and Section 5.26(n) in its
entirety.
(f)    The Loan Agreement is hereby amended to add the word “or” at the end of
Section 5.39(a)(i).

12
17792483.3.BUSINESS

--------------------------------------------------------------------------------



(g)    The Loan Agreement is hereby amended to delete Section 6.1(a)(vii) in its
entirety and replace it with the following:
“(vii)    (x) with respect to Borrower, incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation) other than the
Debt, (y) with respect to any Other Senior Mezzanine Borrower, incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation) other than the “Debt” (as defined in the applicable Other Senior
Mezzanine Loan Agreement) or (z) with respect to Mortgage Loan Borrower and
Maryland Owner, incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) with respect to Mortgage
Loan Borrower, the Debt (as defined in the applicable Mortgage Loan Agreement),
(B) with respect to Maryland Owner, the Maryland Owner Indebtedness, (C) trade
and operational indebtedness incurred in the ordinary course of business with
trade creditors, provided such indebtedness is (1) unsecured, (2) not evidenced
by a note, (3) on commercially reasonable terms and conditions, and (4) due not
more than sixty (60) days past the date incurred and paid on or prior to such
date, (D) financing leases and purchase money indebtedness incurred in the
ordinary course of business relating to Personal Property on commercially
reasonable terms and conditions, (E) equipment financing that is not secured by
a Lien on the Property other than on the equipment being financed, and/or (F) in
connection with the Contribution Agreement; provided however, the aggregate
amount of the indebtedness described in clauses (C), (D) and (E) shall not
exceed at any time three percent (3%) of the outstanding principal amount of the
Note, the Other Mezzanine Notes and the Mortgage Note;”
(h)    The Loan Agreement is hereby amended to delete clause (b) of the first
sentence of Section 8.2 in its entirety and replace it with the following:
“(b) (i) in the case of CIGNA Boston Property, the restoration provisions of the
applicable CIGNA Mortgage Loan Documents and the provisions of Section 8.4,
whether or not Mortgage Loan Lender, Mezzanine 1 Lender, Mezzanine 2 Lender or
Lender makes any Net Proceeds available pursuant to Section 8.4, Section 8.4 of
the Mezzanine 1 Loan Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement,
or the applicable CIGNA Mortgage Loan Documents, and (ii) in the case of the
CIGNA Nashville Property and the CIGNA Princeton Property, (A) prior to the MS
NP Refinance Date, the restoration provisions of the applicable CIGNA Mortgage
Loan Documents, Section 8.4 of the Mezzanine 1 Loan Agreement, Section 8.4 of
the Mezzanine 2 Loan Agreement, and the provisions of Section 8.4, whether or
not Mortgage Loan Lender, Mezzanine 1 Lender, Mezzanine 2 Lender or Lender makes
any Net Proceeds available pursuant to Section 8.4, Section 8.4 of the Mezzanine
1 Loan Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, or the
applicable CIGNA Mortgage Loan Documents and (B) from and after the MS NP
Refinance Date, the restoration provisions of the applicable CIGNA Mortgage Loan
Documents, Section 8.4 of the Mezzanine 1 Loan Agreement, Section 8.4 of the
Mezzanine 2 Loan Agreement, and the provisions of Section 8.4, whether or not
Mortgage Loan Lender, Mezzanine 1 Lender, Mezzanine 2 Lender or Lender makes any
Net Proceeds available pursuant to Section 8.4, Section 8.4 of the Mezzanine 1
Loan Agreement, or the applicable CIGNA Mortgage Loan Documents.”

13
17792483.3.BUSINESS

--------------------------------------------------------------------------------



(i)    The Loan Agreement is hereby amended to delete clause (b) of the fourth
sentence of Section 8.3 in its entirety and replace it with the following:
“(b) (i) in the case of CIGNA Boston Property, the restoration provisions of the
applicable CIGNA Mortgage Loan Documents, Section 8.4 of the Mezzanine 1 Loan
Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, and the provisions of
Section 8.4, whether or not Mortgage Loan Lender or Lender makes any Net
Proceeds available pursuant to Section 8.4, Section 8.4 of the Mezzanine 1 Loan
Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, or the applicable
CIGNA Mortgage Loan Documents, and (ii) in the case of the CIGNA Nashville
Property and the CIGNA Princeton Property, (A) prior to the MS NP Refinance
Date, the restoration provisions of the applicable CIGNA Mortgage Loan
Documents, Section 8.4 of the Mezzanine 1 Loan Agreement, Section 8.4 of the
Mezzanine 2 Loan Agreement, and the provisions of Section 8.4, whether or not
Mortgage Loan Lender or Lender makes any Net Proceeds available pursuant to
Section 8.4, Section 8.4 of the Mezzanine 1 Loan Agreement, Section 8.4 of the
Mezzanine 2 Loan Agreement, or the applicable CIGNA Mortgage Loan Documents and
(B) from and after the MS NP Refinance Date, the restoration provisions of the
applicable CIGNA Mortgage Loan Documents, Section 8.4 of the Mezzanine 1 Loan
Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, and the provisions of
Section 8.4, whether or not Mortgage Loan Lender or Lender makes any Net
Proceeds available pursuant to Section 8.4, Section 8.4 of the Mezzanine 1 Loan
Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, or the applicable
CIGNA Mortgage Loan Documents.”
(j)    The Loan Agreement is hereby amended to delete Section 8.4(a) in its
entirety and replace it with the following:
“(a) If the Net Proceeds shall be less than the applicable Restoration Threshold
and the costs of completing the Restoration shall be less than the applicable
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower,
Mezzanine 1 Borrower and Property Owners, as the case may be, upon receipt,
provided that all of the conditions set forth in Section 8.4(b)(i) below, those
conditions set forth in Section 8.4(b)(i) of the Mezzanine 1 Loan Agreement,
those conditions set forth in Section 8.4(b)(i) of the Mezzanine 2 Loan
Agreement and (A) in the case of Wells Fargo Mortgage Loan Property, those
conditions set forth in Section 8.4(b)(i) of the Wells Fargo Mortgage Loan
Agreement are each met and Borrower delivers to Lender a written undertaking by
Property Owners to expeditiously commence and to satisfactorily complete with
due diligence the Restoration in accordance with the terms of this Agreement,
the Mezzanine 1 Loan Agreement, the Mezzanine 2 Loan Agreement and the Wells
Fargo Mortgage Loan Agreement, (B) in the case of the CIGNA Boston Property,
those conditions set forth in Section 5.3 of the applicable Mortgage Loan
Agreement are each met and Borrower delivers to Lender a written undertaking by
PIM Boston Borrower to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement, the Mezzanine 1 Loan Agreement, the Mezzanine 2 Loan Agreement and
the Boston Mortgage Loan Agreement and (C) in the case of the CIGNA Nashville
Property and the CIGNA Princeton Property, (I) prior to the MS NP Refinance
Date, those conditions set

14
17792483.3.BUSINESS

--------------------------------------------------------------------------------



forth in the applicable Mortgage Loan Documents are each met and Borrower
delivers to Lender a written undertaking by the applicable Property Owner to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement, the Mezzanine 1 Loan
Agreement, the Mezzanine 2 Loan Agreement and the applicable Mortgage Loan
Agreement, and (II) from and after the MS NP Refinance Date, those conditions
set forth in the casualty and condemnation provisions of the applicable Mortgage
Loan Agreement are each met and Borrower delivers to Lender a written
undertaking by the applicable Property Owner to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement, the Mezzanine 1 Loan Agreement, the Mezzanine 2
Loan Agreement and the applicable Mortgage Loan Agreement.”
(k)    The Loan Agreement is hereby amended to delete Section 8.4(b)(vii) in its
entirety and replace it with the following:
“(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 8.4(b), Section 8.4 of the
Mezzanine 1 Loan Agreement, Section 8.4 of the Mezzanine 2 Loan Agreement, and
(in the case of Wells Fargo Mortgage Loan Property) Section 8.4(b) of the Wells
Fargo Mortgage Loan Agreement and (in the case of the case of the CIGNA Mortgage
Loan Property) the applicable provisions of the applicable Mortgage Loan
Documents, and the receipt by Lender of evidence satisfactory to Lender that all
costs incurred in connection with the Restoration have been paid in full, shall
be applied to the repayment of the Debt.”
(l)    The Loan Agreement is hereby amended to delete the word “Mortgage” in the
last sentence of Section 10.3(c) in its entirety and replace it with the
following: “Pledge Agreement”.
(m)    The Guaranty is hereby amended to delete Section 2.14 in its entirety and
replace it with the following:
“Guarantor acknowledges and agrees that, in the event Lender receives an amount
under this Guaranty as the result of a Bankruptcy Recourse Event, Wells Fargo
Mortgage Loan Lender receives an amount under the Wells Fargo Mortgage Loan
Guaranty as the result of a Bankruptcy Recourse Event (as defined therein) or
any Other Senior Mezzanine Lender receives an amount under its Senior Mezzanine
Loan Guaranty as the result of a Bankruptcy Recourse Event (as defined therein)
(any such recovering lender, a “Recovering Lender”), under the terms of the
Intercreditor Agreement, such Recovering Lender may be required to deliver all
or a portion of the amount received to Wells Fargo Mortgage Loan Lender, CIGNA
Mortgage Loan Lender or Senior Mezzanine Lenders, as applicable (in such
capacity, an “Other Recovering Lender”). Any amounts received by a Recovering
Lender from Guarantor and paid to one or more Other Recovering Lenders pursuant
to the terms of the Intercreditor Agreement shall be deemed to (i) reduce,
dollar for dollar, the amount recovered by such Recovering Lender in respect of
the Wells Fargo Mortgage Loan Guaranty, this Guaranty, the Mezzanine 1 Guaranty
or the Mezzanine 2 Guaranty, as applicable,

15
17792483.3.BUSINESS

--------------------------------------------------------------------------------



and (ii) be applied by the Other Recovering Lenders pursuant to the terms of the
Wells Fargo Mortgage Loan Documents, the CIGNA Mortgage Loan Documents or the
Senior Mezzanine Loan Documents, as applicable.”
(n)    Schedule 2 of the Environmental Indemnity is hereby amended to (1) delete
the terms “30. HH Boston Back Bay LLC” and “31. HHC TRS OP LLC” and (2) replace
them with the following:
“30. PIM Boston Back Bay LLC” and “31. PIM TRS Boston Back Bay LLC”.
(o)    Schedule 2 of the Environmental Indemnity is hereby amended to (1) delete
the terms “34. HH Nashville LLC” and “35. HHC TRS Nashville LLC” and (2) replace
them with the following:
“34. (a) Prior to the MS NP Refinance Date, HH Nashville LLC and (b) from and
after the MS NP Refinance Date, PIM Nashville LLC” and “35. (a) Prior to the MS
NP Refinance Date, HHC TRS Nashville LLC and (b) from and after the MS NP
Refinance Date, PIM TRS Nashville LLC”
7.    Borrower Confirmation of Loan Documents. Except as expressly set forth
herein, neither the Transaction nor anything contained herein shall limit,
impair, terminate or revoke the obligations of Borrower under the Loan
Documents, and such obligations shall continue in full force and effect in
accordance with the respective terms and provisions of the Loan Documents.
Borrower hereby ratifies and agrees to pay when due all sums due or to become
due or owing under the Note, the Loan Agreement or the other Loan Documents and
shall hereafter faithfully perform all of its obligations under and be bound by
all of the provisions of the Loan Documents and hereby ratifies and reaffirms
all of its obligations and liabilities under the Note, the Loan Agreement and
the other Loan Documents. Borrower has no offsets or defenses to its obligations
under the Loan Documents and to the extent Borrower would be deemed to have any
such offsets or defenses as of the date hereof, Borrower hereby knowingly waives
and relinquishes such offsets or defenses.
8.    Confirmation of Guaranty. Except as expressly set forth herein, neither
the Transaction nor anything contained herein shall limit, impair, terminate or
revoke the obligations of Guarantor under the Guaranty, and such obligations
shall continue in full force and effect in accordance with the terms and
provisions of the Guaranty. Guarantor hereby ratifies and reaffirms all of its
obligations and liabilities under the Guaranty and reaffirms its waiver of each
and every one of the defenses to such obligations as set forth in the Guaranty.
9.    Release. Each of Borrower and Guarantor, on behalf of itself and each of
their respective past, present and future subsidiaries, affiliates, divisions,
directors, shareholders, officers, employees, partners, members, managers,
representatives, advisors, servicers, attorneys and agents and each of their
respective heirs, transferees, executors, administrators, personal
representatives, legal representatives, predecessors, successors and assigns
(including any successors by merger, consolidation or acquisition of all or a
substantial portion of any such Persons’ assets and business), each in their
capacity as such (collectively, the “Releasing Parties”), hereby releases and
forever discharges all Indemnified Parties from any and all Liabilities
(including any

16
17792483.3.BUSINESS

--------------------------------------------------------------------------------



Liabilities which any Releasing Party does not know or suspect to exist in its
favor as of the date hereof, which if known by such Releasing Party might have
affected such Releasing Party’s release of an Indemnified Party, and including
any Servicing Claims) that are or may be based in whole or part on any act,
omission, transaction, event, or other circumstance taking place or existing on
or prior to the date hereof, which the Releasing Parties or any of them may have
or which may hereafter be asserted or accrue against Indemnified Parties or any
of them, resulting from or in any way relating to any act or omission done or
committed by Indemnified Parties, or any of them, prior to the date hereof in
each case connection with or arising out of the Loan or the Loan Documents. The
releases contained in this Section 9 apply to all Liabilities which the
Releasing Parties or any of them have or which may hereafter arise against the
Indemnified Parties or any of them in connection with or arising out of the Loan
or the Loan Documents, as a result of acts or omissions occurring before the
date hereof, whether or not known or suspected by the parties hereto. Each of
Borrower and Guarantor expressly acknowledges that although ordinarily a general
release does not extend to claims which the releasing party does not know or
suspect to exist in his, her or its favor, which if known by him, her or it must
have materially affected his, her or its settlement with the party released,
each of Borrower and Guarantor has carefully considered and taken into account
in determining to enter into this Agreement the possible existence of such
unknown losses or claims. Without limiting the generality of the foregoing, each
of Borrower and Guarantor, on behalf of itself and all of the Releasing Parties
expressly waives any and all rights conferred upon it by any statute or rule of
law which provides that a release does not extend to claims which the claimant
does not know or suspect to exist in his, her or its favor at the time of
executing the release, which if known by him, her or it must have materially
affected his, her or its settlement with the released party, including the
following provisions of California Civil Code Section 1542:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
This release by Releasing Parties shall constitute a complete defense to any
Liability released pursuant to this release. Nothing in this release shall be
construed as (or shall be admissible in any legal action or proceeding as) an
admission by any Co-Lender or any other Indemnified Party that any Liability
exists which is within the scope of those hereby released. This Section 9 shall
survive the repayment and performance of all obligations under the Loan
Documents, and the reconveyance, foreclosure, or other extinguishment of any
related security instruments. For the avoidance of doubt, by agreeing to this
Section 9, Releasing Parties represent and acknowledge that none of them may
seek to use any of the Liabilities released herein as a set-off of any other
obligation that may exist between any Releasing Party and Indemnified Party. In
addition, Liabilities released herein shall include any Releasing Party’s right
to contribution or any other similar demand that might otherwise exist (and the
terms of this sentence shall control over any conflicting provision in any other
Loan Document).
In no event shall the provisions of this Section 9 be deemed to limit any other
release of any Indemnified Parties under any other Loan Document and all such
releases of any Indemnified Parties shall be read in the broadest possible
manner notwithstanding anything contained herein.

17
17792483.3.BUSINESS

--------------------------------------------------------------------------------



10.    Costs and Expenses. The following fees, costs and expenses charged or
incurred by Lender in connection with the Transaction, this Agreement and the
transactions contemplated hereunder shall be the obligations of Borrower and
Guarantor and paid by Borrower or Guarantor on or prior to the date hereof: (i)
attorney’s fees incurred by Lender’s counsel; (ii) any title insurance premiums
or costs for endorsements, if any, required by Lender; and (iii) all related
costs and expenses incurred by Lender. The effectiveness of this Agreement is
subject to and conditioned upon payment by Borrower of the foregoing fees, costs
and expenses.
11.    Notices. With respect to all notices or other written communications
hereunder, such notice or written communication shall be given, and shall be
deemed effective, pursuant to the Loan Documents, addressed as follows:
If to Borrower or Guarantor:
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 490-9605
With a copy to:    c/o Prudential Real Estate Investors
8 Campus Drive
Parsippany, New Jersey 07054
Attention: Soultana Reigle
Facsimile No.: (973) 734-1550
and
c/o PREI Law Department 8 Campus Drive
Parsippany, New Jersey 07054
Attention: Law Department
Facsimile No.: (973) 734-1550


and
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, Massachusetts 02109
Attention: Minta Kay
Facsimile No.: (617) 523-1231


If to Lender:    

18
17792483.3.BUSINESS

--------------------------------------------------------------------------------



LVS I SPE II, LLC
840 Newport Center Drive
Newport Beach, California 92660
Attn: Devin Chen
Facsimile No.: (949) 720-6244


With copies to:


Dechert LLP
One Maritime Plaza, Suite 2300
San Francisco, CA 94111
Attention: David M. Linder
Facsimile No.: (415) 262-4555


And to:


TriMont Real Estate Advisors
Monarch Tower
3424 Peachtree Road NE
Suite 2200
Atlanta, Georgia 30326
Attn: J. Gregory Winchester


12.    Loan Documents. This Agreement and all other documents executed in
connection herewith shall each constitute a Loan Document for all purposes under
the Note, the Loan Agreement and the other Loan Documents. All references in
each of the Loan Documents to the Loan Agreement shall be deemed to be a
reference to the Loan Agreement as amended by this Agreement, and as the same
may be further amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time. All references in each of the Loan
Documents to the Loan Documents or to any particular Loan Document shall be
deemed to be a reference to such Loan Documents as amended by this Agreement,
and as the same may be further amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time. All references in the
Loan Documents to a particular section of a Loan Document shall be deemed to be
a reference to the particular section of such Loan Document as amended by this
Agreement, and as the same may be further amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time.
13.    No Other Amendments. Except as expressly amended hereby, each Original
Loan Document shall remain in full force and effect in accordance with its terms
and provisions, without any waiver, amendment or modification of any provision
thereof.
14.    No Further Modifications. This Agreement may not be amended, modified or
otherwise changed in any manner except by a writing executed by all of the
parties hereto.

19
17792483.3.BUSINESS

--------------------------------------------------------------------------------



15.    Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal and enforceable. The validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
16.    Successors and Assigns. This Agreement is binding on, and shall inure to
the benefit of the parties hereto, their administrators, executors, and
successors and assigns; provided, however, that each of Borrower and Guarantor
may only assign its rights hereunder to the extent permitted in the Loan
Documents.
17.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws provisions of said state.
18.    Entire Agreement. This Agreement constitutes all of the agreements among
the parties relating to the matters set forth herein and supersedes all other
prior or concurrent oral or written letters, agreements and understandings with
respect to the matters set forth herein.
19.    Counterparts. This Agreement may be signed in any number of counterparts
by the parties hereto, all of which taken together shall constitute one and the
same instrument.
[Signatures appear on the following pages]





20
17792483.3.BUSINESS

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.


LENDER:
LVS I SPE II LLC,
    a Delaware limited liability company
By:
/s/ John W. Murray
Name: John W. Murray
Title: Authorized Person







--------------------------------------------------------------------------------



 
BORROWER:
 
 
 
HH MEZZ BORROWER A-3 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President
 
 
 
 
 




 
HH MEZZ BORROWER C-3 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President
 
 






 
HH MEZZ BORROWER D-3 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks




 
Title: Vice President






 
HH MEZZ BORROWER F-3 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks




 
Title: Vice President







--------------------------------------------------------------------------------



 
HH MEZZ BORROWER G-3 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President







--------------------------------------------------------------------------------



GUARANTOR:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP


By: Ashford OP General Partner LLC

By:    /s/ David A. Brooks
    Name: David A. Brook    
Title: Vice President






--------------------------------------------------------------------------------



PRISA III REIT OPERATING LP
By:
PRISA III OP GP, LLC,
its general partner

By:     PRISA III FUND LP,
its manager

By: PRISA III FUND GP, LLC,
its general partner

By: PRISA III FUND PIM, LLC,
its sole member

        By: Prudential Investment Management, Inc.,
     its sole member

By: /s/ Soultana Reigle
                 Name: Soultana Reigle
                 Title: Vice President








--------------------------------------------------------------------------------



SCHEDULE 1
Organizational Chart of Borrower
(Attached)

S1-1

--------------------------------------------------------------------------------



[refistructure.jpg]





S1-2

--------------------------------------------------------------------------------



SCHEDULE 2
Boston Back Bay Documents
(in each case dated as of the date hereof)
1.
Loan Agreement between PIM Boston Borrower, PIM Boston Operating Lessee, and MS
Boston Lender;

2.
Promissory Note dated from PIM Boston Borrower to MS Boston Lender in the
principal amount of $103,000,000.00;

3.
Mortgage, Assignment of Leases and Rents, Security Agreement from PIM Boston
Borrower to MS Boston Lender;

4.
Assignment of Leases and Rents and Security Agreement by PIM Boston Operating
Lessee to MS Boston Lender;

5.
Environmental Indemnity Agreement made by Ashford Hospitality Limited
Partnership, PRISA III REIT Operating LP, PIM Boston Operating Lessee, and PIM
Boston Borrower to MS Boston Lender;

6.
Guaranty of Recourse Obligations dated as of the date hereof made by Ashford
Hospitality Limited Partnership and PRISA III REIT Operating LP in favor of MS
Boston Lender;

7.
Operating Lease Subordination and Attornment Agreement dated as of the date
hereof between PIM Boston Operating Lessee and MS Boston Lender;

8.
Cash Management Agreement dated as of the date hereof among PIM Boston Operating
Lessee, PIM Boston Borrower, and MS Boston Lender;

9.
Restricted Account Agreement dated as of the date hereof among Wells Fargo Bank,
National Association, PIM Boston Operating Lessee, PIM Boston Borrower, and MS
Boston Lender;

10.
Borrower’s Certification dated as of the date hereof given by PIM Boston
Borrower in favor of MS Boston Lender;

11.
Conditional Assignment of Management Agreement and Subordination of Management
Fees by and among MS Boston Lender, PIM Boston Operating Lessee, PIM Boston
Borrower, and Remington Boston Employers, LLC;

12.
Title Escrow Instruction Letter by Alston & Bird LLP and accepted and agreed to
by Chicago Title Insurance Company and PIM Boston Borrower;

13.
UCC-1 Financing Statement naming PIM Boston Borrower, as Debtor and MS Boston
Lender, as Secured Party to be filed in the Office of the Secretary of State of
the State of Delaware;


S2-1

--------------------------------------------------------------------------------



14.
UCC-1 Financing Statement naming PIM Boston Borrower, as Debtor and MS Boston
Lender, as Secured Party to be filed in the Office of the Clerk of the County of
Suffolk of the State of Massachusetts;

15.
UCC-1 Financing Statement naming PIM Boston Operating Lessee, as Debtor and MS
Boston Lender, as Secured Party to be filed in the Office of the Secretary of
State of the State of Delaware; and

16.
UCC-1 Financing Statement naming PIM Boston Operating Lessee, as Debtor and MS
Boston Lender, as Secured Party to be filed in the Office of the Clerk of the
County of Suffolk of the State of Massachusetts.






S3-2

--------------------------------------------------------------------------------



SCHEDULE 3
Other Transaction Documents
1.
Quitclaim Deed dated as of the date hereof, by HH Boston Borrower to PIM Boston
Borrower;

2.
Bill of Sale, Assignment and Assumption Agreement dated as of the date hereof,
by and between HH Boston Borrower and PIM Boston Borrower;

3.
Bill of Sale, Assignment and Assumption Agreement dated as of the date hereof,
by and between HH Boston Operating Lessee and PIM Boston Operating Lessee;

4.
Assignment and Assumption of Lessor’s Interest in Lease dated as of the date
hereof, by and between HH Boston Borrower and PIM Boston Borrower;

5.
Assignment and Assumption of Lessee’s Interest in Lease dated as of the date
hereof, by and between HH Boston Operating Lessee and PIM Boston Operating
Lessee;

6.
Assignment and Assumption of Management Agreement dated as of the date hereof,
by and between HH Boston Operating Lessee and PIM Boston Operating Lessee, and
acknowledged by Remington Boston Employers, LLC;

7.
Assignment and Assumption of, and Amendment to License Agreement dated as of the
date hereof, by and among HH Boston Operating Lessee, PIM Boston Operating
Lessee and Hilton Franchise LLC, a Delaware limited liability company
(“Hilton”);

8.
Amendment to Mezzanine Comfort Letter dated as the date hereof, by and among
Hilton, Lender, HHC TRS OP LLC, HH Boston Operating Lessee, the Lender and the
other parties thereto;

9.
Title Affidavit dated as of the date hereof, by HH Boston Borrower;

10.
Endorsement (ALTA Endorsement Form 16-06(Mezzanine Financing)) dated as of the
date hereof by and among Lender and PIM Boston Owner;

11.
First Extension Option Letter to the Loan Agreement, by Borrower;

12.
Second Extension Option Letter to the Loan Agreement, by Borrower;

13.
Authorization Letter to Morgan Stanley authorizing Extension of the Loan
Agreement, by Borrower;

14.
First Extension Option Letter to Mezzanine 2 Loan Agreement, by Mezzanine 2
Borrower;

15.
Second Extension Option Letter to Mezzanine 2 Loan Agreement, by Mezzanine 2
Borrower;

16.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 2 Loan
Agreement, by Mezzanine 2 Borrower;


S3-1

--------------------------------------------------------------------------------



17.
First Extension Option Letter to Mezzanine 3 Loan Agreement, by Mezzanine 3
Borrower;

18.
Second Extension Option Letter to Mezzanine 3 Loan Agreement, by Mezzanine 3
Borrower;

19.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 3 Loan
Agreement, by Mezzanine 3 Borrower;

20.
First Extension Option Letter to Mezzanine 4 Loan Agreement, by Mezzanine 4
Borrower;

21.
Second Extension Option Letter to Mezzanine 4 Loan Agreement, by Mezzanine 4
Borrower;

22.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 4 Loan
Agreement, by Mezzanine 4 Borrower;

23.
First Extension Option Letter to Wells Fargo Mortgage Loan Agreement, by Wells
Fargo Mortgage Loan Borrower;

24.
Second Extension Option Letter to Wells Fargo Mortgage Loan Agreement, by Wells
Fargo Mortgage Loan Borrower;

25.
Authorization Letter to Morgan Stanley authorizing Extension of Wells Fargo
Mortgage Loan Agreement, by Wells Fargo Mortgage Loan Borrower;

26.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by PIM Boston Borrower and HH Swap C LLC;

27.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by PIM Boston Operating Lessee and HH Swap F LLC;

28.
Certificate of Cancellation of HH Boston Borrower dated as of the date hereof;

29.
Certificate of Cancellation of HH Boston Operating Lessee dated as of the date
hereof;

30.
Limited Liability Company Agreement of PIM Boston Borrower dated as of the date
hereof, by HH Swap C LLC, as Member, and Victor A. Duva and Jennifer Schwartz,
as Independent Managers;

31.
Limited Liability Company Agreement of PIM Boston Operating Lessee dated as of
the date hereof, by HH Swap F LLC, as Member, and Victor A. Duva and Jennifer
Schwartz, as Independent Managers;

32.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap A LLC dated as of the date hereof;

33.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap C LLC dated as of the date hereof;


S3-2

--------------------------------------------------------------------------------



34.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap C-1 LLC dated as of the date hereof;

35.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap D LLC dated as of the date hereof;

36.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap F LLC dated as of the date hereof;

37.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap F-1 LLC dated as of the date hereof;

38.
First Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap G LLC dated as of the date hereof;

39.
Omnibus Amendment and Consent (Mezz 1) by and among HH Swap A LLC, HH Swap C
LLC, HH Swap C-1 LLC, H Swap D LLC, HH Swap F LLC, HH Swap F-1 LLC, HH Swap G
LLC, Guarantor, American Equity Investment Life Insurance Company, Athene
Annuity & Life Assurance Company, Newcastle CDO VIII, 1 Limited, Newcastle CDO
IX, 1 Limited and Principal Life Insurance Company;

40.
Omnibus Amendment and Consent (Mezz 2) by and among HH Mezz Borrower A-2 LLC, HH
Mezz Borrower C-2 LLC, HH Mezz Borrower D-2 LLC, HH Mezz Borrower F-2 LLC, HH
Mezz Borrower G-2 LLC, Guarantor and Starwood Property Mortgage Sub-10-A,
L.L.C.; and

41.
Omnibus Amendment and Consent (Mezz 4) by and among HH Mezz Borrower A-4 LLC, HH
Mezz Borrower C-4 LLC, HH Mezz Borrower D-4 LLC, HH Mezz Borrower F-4 LLC, HH
Mezz Borrower G-4 LLC, Guarantor and GSR3LP, LLC.






S3-3